     Case 2:21-cv-00971-JGB-SHK Document 1 Filed 02/02/21 Page 1 of 15 Page ID #:1




 1   MARCUS ZELMAN, LLC
     Yitzchak Zelman, Esq. (pro hac vice to be filed)
 2   701 Cookman Avenue, Suite 300
 3   Asbury Park, NJ 07712
     Office: (732) 695-3282
 4   Fax: (732) 298-6256
 5   Email: yzelman@MarcusZelman.com

 6   KAZEROUNI LAW GROUP, APC
 7   Abbas Kazerounian, Esq. (SBN: 249203)
     ak@kazlg.com
 8   245 Fischer Avenue, Unit D1
 9   Costa Mesa, CA 92626
     Telephone: (800) 400-6808
10   Facsimile: (800) 520-5523
11
     [Additional Counsel On Signature Page]
12
13   Attorneys for Plaintiff

14                 IN THE UNITED STATES DISTRICT COURT
15               FOR THE CENTRAL DISTRICT OF CALIFORNIA

16    ETA TIKOTZKY, Individually and            Case No.: 2:21-cv-00971
17    On Behalf of All Others Similarly
      Situated,                                 CLASS ACTION
18
19                        Plaintiff,            COMPLAINT FOR DAMAGES
                                                AND INJUNCTIVE RELIEF
20          v.                                  PURSUANT TO THE
21                                              TELEPHONE CONSUMER
      KAI DATA, LLC,                            PROTECTION ACT, 47 U.S.C. §
22                                              227, ET SEQ.
23                        Defendant.
                                                JURY TRIAL DEMANDED
24
25
26
27
28

                                   CLASS ACTION COMPLAINT
     Case 2:21-cv-00971-JGB-SHK Document 1 Filed 02/02/21 Page 2 of 15 Page ID #:2



 1          Plaintiff ETA TIKOTZKY (hereinafter, “Plaintiff”), individually and on
 2   behalf of all others similarly situated, bring this Class Action Complaint (the
 3   “Complaint”) against Defendant KAI DATA, LLC (hereinafter “Kai Data” or
 4   “Defendant”), and allege, upon personal knowledge as to Plaintiff’s own conduct,
 5   and upon information and belief as to the conduct of others, as follows:
 6                                    INTRODUCTION
 7          1.    Plaintiff brings this class action Complaint against Defendant to
 8   secure redress because Defendant negligently or willfully violated the Telephone
 9   Consumer Protection Act, 47 U.S.C § 227, et seq. (“TCPA”) and invaded Plaintiff’s
10   privacy by causing unsolicited phone calls and pre-recorded voice messages to be
11   made to Plaintiff’s and other class members’ cellular telephones through the use of
12   an auto-dialer.
13          2.    Defendant made one or more unauthorized phone calls with pre-
14   recorded voice messages to Plaintiff’s cellular telephone using an automatic
15   telephone dialing system (“ATDS”) for the purpose of soliciting business from
16   Plaintiff.
17          3.    The TCPA was enacted to protect consumers from unsolicited and
18   unwanted telephone calls and pre-recorded voice messages exactly like those
19   alleged in this case.
20          4.    In response to Defendant’s unlawful conduct, Plaintiff seeks an
21   injunction requiring Defendant to cease all unsolicited calling and pre-recorded
22   voice messaging activities, and an award of statutory damages to the members of
23   the Classes (defined below).
24                                        PARTIES
25          5.    Plaintiff Eta Tikotzky is currently a citizen of New Jersey and
26   currently resides in Ocean County, New Jersey.
27          6.    Defendant Kai Data, LLC is and was at all relevant times a business
28   entity duly formed under the laws of the State of Ohio with an office at 3814 West

                                               1
                                    CLASS ACTION COMPLAINT
     Case 2:21-cv-00971-JGB-SHK Document 1 Filed 02/02/21 Page 3 of 15 Page ID #:3



 1   Street, Ste. 104, Cincinnati, OH 45227.
 2          7.     Whenever in this Complaint it is alleged that Defendant committed
 3   any act or omission, it is meant that the Defendant’s officers, directors, vice-
 4   principals, agents, servants, or employees committed such act or omission and that
 5   at the time such act or omission was committed, it was done with the full
 6   authorization, ratification or approval of Defendants or was done in the routine
 7   normal course and scope of employment of the Defendants’ officers, directors,
 8   vice-principals, agents, servants, or employees.
 9                             JURISDICTION AND VENUE
10          8.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331, as
11   this action arises under the TCPA, a federal statute.
12          9.     The Court has personal jurisdiction over Defendant because it
13   conducts significant business in this District, and the unlawful conduct alleged in
14   this Complaint was directed to this judicial District. Specifically, Defendant called
15   Plaintiff on cellular telephone number with a California area code 323 (Los
16   Angeles, California is an area served by the 323 area code) concerning real property
17   located in California.
18          10.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)
19   because the wrongful conduct giving rise to this case was directed to this District.
20          11.    Defendant is subject to specific personal jurisdiction in this District
21   because it has continuous and systematic contacts with this District through its
22   telemarketing efforts that target this District, and the exercise of personal
23   jurisdiction over Defendant in this District does not offend traditional notions of
24   fair play or substantial justice.
25                            LEGAL BASIS FOR THE CLAIMS
26          12.    In 1991, Congress enacted the TCPA to regulate the explosive growth
27   of the telemarketing industry. In doing so, Congress recognized that “[u]nrestricted
28   telemarketing … can be an intrusive invasion of privacy.…” Telephone Consumer

                                               2
                                    CLASS ACTION COMPLAINT
     Case 2:21-cv-00971-JGB-SHK Document 1 Filed 02/02/21 Page 4 of 15 Page ID #:4



 1   Protection Act of 1991, Pub. L. No. 102-243 § 2(5) (1991) (codified at 47 U.S.C.
 2   § 227).
 3         13.    Specifically, the TCPA restricts telephone solicitations (i.e.,
 4   telemarketing) and the use of automated telephone equipment. The TCPA limits
 5   the use of automatic dialing systems, artificial or prerecorded voice messages, SMS
 6   text messages, and fax machines. It also specifies several technical requirements
 7   for fax machines, auto dialers, and voice messaging systems – principally with
 8   provisions requiring identification and contact information of the entity using the
 9   device to be contained in the message.
10         14.    In its initial implementation of the TCPA rules, the FCC included an
11   exemption to its consent requirement for prerecorded telemarketing calls. Where
12   the caller could demonstrate an “established business relationship” with a
13   customer, the TCPA permitted the caller to place pre-recorded telemarketing calls
14   to residential lines. The new amendments to the TCPA, effective October 16, 2013,
15   eliminated this established business relationship exemption. Therefore, all pre-
16   recorded telemarketing calls to residential lines and all ATDS calls to wireless
17   numbers violate the TCPA if the calling party does not first obtain express written
18   consent from the called party.
19         15.    As of October 16, 2013, unless the recipient has given prior express
20   written consent,1 the TCPA and Federal Communications Commission (“FCC”)
21   rules under the TCPA generally:
22         •      Prohibit solicitors from calling residences before 8 a.m. or after 9 p.m.,
23                local time.
24         •      Require that solicitors provide their name, the name of the person or
25   1
         Prior express written consent means “an agreement, in writing, bearing the
26   signature of the person called that clearly authorizes the seller to deliver or cause
     to be delivered to the person called advertisements or telemarketing messages using
27
     an automatic telephone dialing system or an artificial or prerecorded voice, and the
28   telephone number to which the signatory authorizes such advertisements or
     telemarketing messages to be delivered.” 47 C.F.R. § 64.1200(f)(8).
                                             3
                                  CLASS ACTION COMPLAINT
     Case 2:21-cv-00971-JGB-SHK Document 1 Filed 02/02/21 Page 5 of 15 Page ID #:5



 1                   entity on whose behalf the call is being made, and a telephone number
 2                   or address at which that person or entity may be contacted.
 3             •     Prohibit solicitations to residences that use an artificial voice or a
 4                   recording.
 5             •     Prohibit any call or text made using automated telephone equipment
 6                   or an artificial or prerecorded voice to a wireless device or cellular
 7                   telephone.
 8             •     Prohibit any call made using automated telephone equipment or an
 9                   artificial or prerecorded voice to an emergency line (e.g., "911"), a
10                   hospital emergency number, a physician's office, a hospital/health
11                   care facility/elderly room, a cellular telephone, or any service for
12                   which the recipient is charged for the call.
13         16.       Furthermore, in 2008, the FCC held that “a creditor on whose behalf
14   an autodialed or prerecorded message call is made to a wireless number bears the
15   responsibility for any violation of the Commission’s rules.” In re Rules and
16   Regulations Implementing the Telephone Consumer Protection Act, Declaratory
17   Ruling on Motion by ACA International for Reconsideration, 23 FCC Rcd. 559,
18   565, ¶ 10 (Jan. 4, 2008); Birchmeier v. Caribbean Cruise Line, Inc., 2012 WL
19   7062748 (N.D. Ill., Dec. 31, 2012).
20         17.       Accordingly, the entity can be liable under the TCPA for a call made
21   on its behalf, even if the entity did not directly place the call. Under those
22   circumstances, the entity is deemed to have initiated the call through the person or
23   entity.
24                                FACTUAL ALLEGATIONS
25             18.   Upon information and belief, Kai Data operates a data mining system,
26   along with a powerful autodialing system, which it packages together and markets
27   to real estate businesses throughout the country.
28             19.   Essentially, Kai Data scrapes the Internet for names and phone

                                                4
                                     CLASS ACTION COMPLAINT
     Case 2:21-cv-00971-JGB-SHK Document 1 Filed 02/02/21 Page 6 of 15 Page ID #:6



 1   numbers of people who have listed their homes for sale, including (1) For Sale By
 2   Owner, (2) For Rent By Owner, (3) Expired Listings. See, Exhibit A.
 3           20.   Kai Data then loads all these names and numbers into their database,
 4   and markets this database to real estate agents and brokers who are searching for
 5   leads to contact.
 6           21.   Going one step further, Kai Data also gathers community-wide
 7   information with a feature called “Neighborhood Search”, to enable real estate
 8   agents and brokers to contact the neighbors of these listings, to create ‘buzz’
 9   regarding an open house in the neighborhood, or to ‘farm’ the buyers and sellers in
10   any given area. See, Exhibit A.
11           22.   On that same platform, Kai Data also provides these real estate agents
12   and brokers with a powerful dialing system - called the Vulcan 7 Dialer – to call
13   the phone numbers gathered by Kai Data.
14           23.   Subscribers of Kai Data pay a monthly subscription fee to be given
15   access to Kai Data’s platform, from where they use Kai Data’s dialer to call the
16   phone numbers scraped by Kai Data from the Internet and stored in Kai Data’s
17   database.
18           24.   Using “Neighborhood Search” a Kai Data subscriber can highlight an
19   entire block or other geographical area, and the Kai Data system will gather the
20   phone numbers of the individuals residing within the selected area, presenting those
21   phone numbers to the subscriber to be called using Kai Data’s Vulcan 7 Dialer.
22           25.   Kai Data also enables its subscribers to record and save pre-recorded
23   voice messages to be left on the answering machines of those individuals who did
24   not answer the calls placed to them.
25           26.   When subscribers of Kai Data wish to call the telephone numbers
26   stored in the Kai Data database, they press a button and answer a call from Kai
27   Data.
28           27.   The Vulcan7 system then commences automatically calling the phone

                                             5
                                  CLASS ACTION COMPLAINT
     Case 2:21-cv-00971-JGB-SHK Document 1 Filed 02/02/21 Page 7 of 15 Page ID #:7



 1   numbers stored in the Kai Data database, in an effort to connect the real estate agent
 2   with potential leads of individuals who are interested in the services of such an
 3   agent.
 4            28.   When the call is not answered, the Vulcan 7 Dialer will play the pre-
 5   recorded voice message stored in the Kai Data system, before moving on to call the
 6   next phone number stored in that system.
 7            29.   Subscribers using Kai Data’s Vulcan7 Dialer cannot and do not use
 8   the dialer to call phone numbers other than the phone numbers gathered by Kai
 9   Data and stored in the Kai Data database.
10            30.   Kai Data controls how often the Vulcan7 Dialer may be used to
11   contact telephone numbers stored in its database.
12            31.   Kai Data makes zero effort to obtain the express, written consent of
13   the individuals being called, before adding that individual’s phone number to its
14   database to be called by the legions of Kai Data subscribers seeking to make a new
15   sale or contact a new lead.
16            32.   Kai Data makes zero effort to obtain any consent whatsoever from
17   these individuals, before adding their phone numbers to the Kai Data database and
18   presenting those numbers to be called by Kai Data subscribers.
19            33.   Upon information and belief, Defendant does not have an Internal Do
20   Not Call database for individuals who tell Kai Data subscribers to stop calling them.
21            34.   In Kai Data’s overzealous attempt to market its services as an all-in-
22   one lead generator and dialing system, Defendant knowingly placed (and continues
23   to make) automated telemarketing phone calls and pre-recorded messages without
24   the prior express written consent of the call recipients. As such, Kai Data not only
25   invaded the personal privacy of Plaintiff and the members of the Classes, but also
26   intentionally and repeatedly violated the TCPA.
27
28                      FACTUAL BACKGROUND AS TO PLAINTIFF

                                              6
                                   CLASS ACTION COMPLAINT
     Case 2:21-cv-00971-JGB-SHK Document 1 Filed 02/02/21 Page 8 of 15 Page ID #:8



 1         35.    Sometime prior to 2010, Plaintiff was assigned, and became the owner
 2         of a cellular telephone number of 323-333-XXXX.
 3         36.    In or around June of 2019, Defendant added the Plaintiff to its
 4   database, having scraped the Plaintiff’s contact information from the Internet.
 5         37.    As a result, Plaintiff started being bombarded with incessant calls, text
 6   messages and pre-recorded voice messages from Kai Data subscribers, using Kai
 7   Data’s Vulcan7 dialing system to call the phone numbers gathered by Kai Data.
 8         38.    Plaintiff received calls where real estate agents working in at least
 9   three different real estate companies, including Remax Real Pros, Mainstreet
10   Realtors and Century 21 desired to contact Plaintiff.
11         39.    One of the pre-recorded messages, left on a voicemail, beginning after
12   a two second pause, stated:
13                “Hi I was calling about your home that was for sale. I am wondering
14                if its still available or if its been sold. If you could call me back I would
15                appreciate it. My name is Jason Lopez and my number is area code
16                626-926-2702. Thank You.”
17         40.    Another one of the pre-recorded messages, left on a voicemail,
18   beginning after a three second pause, stated:
19                “Hi I noticed that your home recently came off the market and I have
20                some interest in your home. I have some unique marketing ideas that
21                nobody else is using right now that I would like to share with you, so
22                please call me 909-800-7264 that is 909-800-7264 at your earliest
23                convenience.”
24         41.    A third one of the pre-recorded messages, left on a voicemail,
25   beginning after a three second pause, stated:
26                “Hi my name is Valerie from C21 Plaza. I am sure you figured out
27                that your home came up on our computer as an expired listing. And I
28                was calling to see if you are familiar with the techniques that I use to

                                              7
                                   CLASS ACTION COMPLAINT
     Case 2:21-cv-00971-JGB-SHK Document 1 Filed 02/02/21 Page 9 of 15 Page ID #:9



 1                sell homes in the quickest time possible. I would love to sit down with
 2                you. Please when you get a chance call me back, my number is 818-
 3                425-9618 again that is 818-425-9618. Thanks have a great day.”
 4         42.    On information and belief, and based on the circumstances as
 5   described above, Defendant placed one or more pre-recorded voice messages to the
 6   Plaintiff and called the Plaintiff using an Automatic Telephone Dialing System.
 7                                   LEGAL CLAIMS
 8         43.    Defendant’s calls constituted calls that were not for emergency
 9   purposes as defined by 47 U.S.C. § 227(b)(1)(A)(i).
10         44.    Plaintiff did not provide Defendant prior express written consent to
11   place calls to her cellular telephone utilizing an ATDS or artificial or pre-recorded
12   voice, pursuant to 47 U.S.C. § 227 (b)(1)(A).
13         45.    Upon information and belief, the automated dialing system used by
14   Defendant has the capacity to store or produce telephone numbers to be called,
15   using a random or sequential number generator.
16         46.    Upon information and belief, the automated dialing system also has
17   the capacity to, and does, dial telephone numbers stored as a list or in a database
18   without human intervention.
19         47.    Defendant’s telephonic communications were made to a telephone
20   number assigned to a cellular telephone service for which Plaintiff pays for wireless
21   telephone services, pursuant to 47 U.S.C. § 227(b)(1).
22         48.    Plaintiff was personally affected by Defendant’s aforementioned
23   conduct because Plaintiff was frustrated and distressed that Defendant frequently
24   annoyed Plaintiff with several unwanted marketing calls to Plaintiff’s personal cell
25   phone.
26         49.    Defendant’s telephonic communications forced Plaintiff and other
27   similarly situated class members to live without the utility of their cellular phones
28

                                              8
                                   CLASS ACTION COMPLAINT
     Case 2:21-cv-00971-JGB-SHK Document 1 Filed 02/02/21 Page 10 of 15 Page ID #:10



 1    because they were occupied with automated and prerecorded calls, causing
 2    annoyance and lost time.
 3          50.    The calls and pre-recorded voice messages Defendant placed to
 4    Plaintiff invaded Plaintiff’s privacy and violated 47 U.S.C. § 227(b)(1).
 5          51.    Plaintiff has reason to believe that Defendant has called and placed
 6    pre-recorded voice messages to thousands of wireless telephone customers to
 7    market its products and services without consent and/or after consumers revoked
 8    their consent in a reasonable manner.
 9          52.    In order to redress injuries caused by Defendant’s violations of the
10    TCPA, Plaintiff, on behalf of herself and the Classes of similarly situated
11    individuals, bring suit under the TCPA, 47 U.S.C. § 227, et seq., which prohibits
12    certain unsolicited voice and text calls to cellular phones.
13          53.    On behalf of Plaintiff and the Classes, Plaintiff seeks an award of
14    statutory damages to the Class members, together with costs and reasonable
15    attorneys’ fees.
16                             CLASS ACTION ALLEGATIONS
17       54. Plaintiff brings this action pursuant to Rule 23(a), Rule 23(b)(2), and Rule
18          23(b)(3) of the Federal Rules of Civil Procedure individually and on behalf
19          of the Classes, which include:
20                        a.     “The Pre-Recorded Voice Message Class”,
21                 consisting of all individuals in the United States who were
22                 called by Defendant or its agent/s and/or employees, with an
23                 artificial or prerecorded voice message to the individual’s
24                 cellular telephone, within the four years prior to the filing of the
25                 Complaint.
26                        b.     “The Phone Call Class”, consisting of all
27                 individuals in the United States who were called by Defendant
28                 or its agent/s and/or employees, through use of the Vulcan 7

                                               9
                                    CLASS ACTION COMPLAINT
     Case 2:21-cv-00971-JGB-SHK Document 1 Filed 02/02/21 Page 11 of 15 Page ID #:11



 1                 Dialer, to the individual’s cellular telephone, within the four
 2                 years prior to the filing of the Complaint.
 3
 4          55.    Plaintiff reserve the right to modify the Class definitions as warranted
 5    as facts are learned in further investigation and discovery.
 6          56.    Plaintiff and the Class members were harmed by Defendant’s acts in
 7    at least the following ways: Defendant, either directly or through its agents,
 8    illegally contacted Plaintiff and the Classes via their cellular telephones by using
 9    an ATDS and pre-recorded voice messages, thereby causing Plaintiff and the
10    Classes to incur certain cellular telephone charges or reduce cellular telephone time
11    for which Plaintiffs and the Class members previously paid; and Plaintiffs and
12    Class members' privacy was invaded.
13          57.    The exact size of the Classes is presently unknown but can be
14    ascertained through a review of Defendant’s records, and it is clear that individual
15    joinder is impracticable.       Defendant made telephone calls to thousands of
16    consumers who fall into the definition of the Classes.
17          58.    There are many questions of law and fact common to the claims of
18    Plaintiff and the Classes, and those questions predominate over any questions that
19    may affect individual members of the Classes.
20          59.    Common questions for the Classes include, without limitation:
21                 a.     Whether Defendant made phone calls to consumers using any
22                        automatic dialing system to any telephone number assigned to
23                        a cellular phone service;
24                 b.     Whether the calls were placed for marketing or solicitation
25                        purposes;
26                 c.     Whether Defendant obtained prior express written consent to
27                        place the calls;
28

                                               10
                                    CLASS ACTION COMPLAINT
     Case 2:21-cv-00971-JGB-SHK Document 1 Filed 02/02/21 Page 12 of 15 Page ID #:12



 1                 d.     Whether Defendant placed pre-recorded voice messages to any
 2                        telephone number assigned to a cellular phone service;
 3                 e.     Whether Defendant’s conduct violated the TCPA;
 4                 f.     Whether Class members are entitled to treble damages based on
 5                        the willfulness of Defendant’s conduct;
 6                 g.     Whether Defendant and its agents should be enjoined from
 7                        engaging in such conduct in the future.
 8          60.    Plaintiff’s claims are typical of the claims of the other members of the
 9    Class. Plaintiff and the Classes sustained damages as a result of Defendant’s
10    uniform wrongful conduct during transactions with Plaintiff and the Classes.
11          61.    Plaintiff will fairly and adequately represent and protect the interests
12    of the Classes and has retained counsel competent and experienced in complex
13    class actions.
14          62.    Plaintiff has no interest antagonistic to those of the Classes, and
15    Defendant has no defenses unique to Plaintiff.
16          63.    This class action is appropriate for class certification because
17    Defendant has acted or refused to act on grounds generally applicable to the Classes
18    as a whole, thereby requiring the Court’s imposition of uniform relief to ensure
19    compatible standards of conduct toward the Classes, and making final injunctive
20    relief appropriate with respect to the Classes as a whole.
21          64.    Defendant’s practices challenged herein apply to and affect the Class
22    members uniformly, and Plaintiff’s challenge of those practices hinges on
23    Defendant’s conduct with respect to the Classes as a whole, not on facts or law
24    applicable only to Plaintiff.
25          65.    This case is also appropriate for class certification because class
26    proceedings are superior to all other available methods for the fair and efficient
27    adjudication of this controversy given that joinder of all parties is impracticable.
28

                                                 11
                                      CLASS ACTION COMPLAINT
     Case 2:21-cv-00971-JGB-SHK Document 1 Filed 02/02/21 Page 13 of 15 Page ID #:13



 1          66.    This suit seeks only damages and injunctive relief for recovery of
 2    economic injury on behalf of the Classes, and it expressly is not intended to request
 3    any recovery for personal injury and claims related thereto. Plaintiff reserves the
 4    right to expand the Class and Subclass definitions to seek recovery on behalf of
 5    additional persons as warranted as facts are learned in further investigation and
 6    discovery.
 7          67.    The damages suffered by the individual members of the Classes will
 8    likely be relatively small, especially given the burden and expense of individual
 9    prosecution of the complex litigation necessitated by Defendant’s actions.
10          68.    Thus, it would be virtually impossible for the individual members of
11    the Classes to obtain effective relief from Defendant’s misconduct.
12          69.    Even if members of the Classes could sustain such individual
13    litigation, it would still not be preferable to a class action, because individual
14    litigation would increase the delay and expense to all parties due to the complex
15    legal and factual controversies presented in this Complaint.
16          70.    By contrast, a class action presents far fewer management difficulties
17    and provides the benefits of single adjudication, economy of scale, and
18    comprehensive supervision by a single court. Economies of time, effort and
19    expense will be fostered, and uniformity of decisions ensured.
20                              FIRST CAUSE OF ACTION
21            VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
22                                      47 U.S.C. § 227
23          71.    Plaintiff re-alleges and incorporates by reference each preceding
24    paragraph as though fully set forth herein.
25          72.    Defendant placed unsolicited and unauthorized pre-recorded voice
26    messages and calls, using an ATDS, to Plaintiff’s and the Class members cellular
27    telephones for the purpose of marketing products and/or services to Plaintiff and
28    the Class.

                                              12
                                   CLASS ACTION COMPLAINT
     Case 2:21-cv-00971-JGB-SHK Document 1 Filed 02/02/21 Page 14 of 15 Page ID #:14



 1          73.      Defendant placed these calls and pre-recorded voice messages without
 2    the consent of the individuals being called.
 3          74.      The foregoing acts and omissions of Defendant constitute numerous
 4    and multiple violations of the TCPA, including but not limited to each and every
 5    one of the above-cited provisions of 47 U.S.C. § 227, et seq.
 6          75.      Defendant made unsolicited and unauthorized calls to Plaintiff for the
 7    purpose of marketing products and/or services to those Plaintiffs and the Class.
 8          76.      Defendant’s conduct invaded Plaintiff’s privacy and the privacy of the
 9    class members.
10          77.      As a result of Defendant’s violations of 47 U.S.C. § 227, et seq.,
11    Plaintiff and the Class are entitled to an award of $500.00 in statutory damages, for
12    each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
13          78.      Because Defendant had knowledge that Plaintiff and the Class never
14    gave express prior consent to be called, the Court should, pursuant to 47 U.S.C. §
15    227(b)(3)(C), treble the amount of statutory damages recoverable by Plaintiff and
16    the Classes.
17          79.      Plaintiff and the Class are also entitled to and seek injunctive relief
18    prohibiting such conduct in the future.
19                                  PRAYER FOR RELIEF
20          WHEREFORE, Plaintiff, individually and on behalf of the Class,
21          respectfully request the following relief:
22             a. An order certifying this matter as a class action with Plaintiff as Class
23             Representative, and designating Plaintiff’s counsel as Class Counsel.
24             b. An award of statutory damages for each and every negligent violation
25             to each member of the Classes pursuant to 47 U.S.C. § 227(b)(3)(B);
26             c. An award of statutory damages for each and every knowing and/or
27             willful violation to each member of the Classes pursuant to 47 U.S.C
28             § 227(b)(3)(B);

                                                13
                                     CLASS ACTION COMPLAINT
     Case 2:21-cv-00971-JGB-SHK Document 1 Filed 02/02/21 Page 15 of 15 Page ID #:15



 1              d. Injunctive relief prohibiting Defendant’s conduct complained of
 2              herein, pursuant to 47 U.S.C. § 227(b)(3)(A);
 3              e. Pre-judgment and post-judgment interest on monetary relief;
 4              f.   Costs of suit;
 5              g. Reasonable attorneys’ fees pursuant to, inter alia, the common fund
 6              doctrine; and
 7              h. All other and further relief as the Court deems necessary, just, and
 8              proper.
 9                                      JURY DEMAND
10            80.    Pursuant to the eleventh amendment to the Constitution of the United
11    States of America, Plaintiff and the Class are entitled to, and demand, a trial by
12    jury.
13
14    Dated: February 2, 2021                 KAZEROUNI LAW GROUP, APC
15
                                              By: /s/ Abbas Kazerounian
16                                                 Abbas Kazerounian, Esq.
17                                                 Attorneys for Plaintiff

18
      Additional Plaintiff’s Counsel
19
      KAZEROUNI LAW GROUP, APC
20    Jason A. Ibey, Esq. (SBN: 284607)
      jason@kazlg.com
21
      321 N Mall Drive, Suite R108
22    St. George, Utah 84790
      Telephone: (800) 400-6806
23
      Facsimile: (800) 520-5523
24
25
26
27
28

                                                 14
                                      CLASS ACTION COMPLAINT
